Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
Fixed vanes as described in page 9, line 24, of the specification and thereafter;
Impellers as described in page 10, line 3, of the specification and thereafter.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:

In page 9, line 14, the term “the first end 235” should be “the first end 230”.
In page 9, line 14, the term “the second end 230” should be “the second end 235”.
  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 20-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation “said guide device comprising: at least one guide member having a part-ring shaped body, said guide member having a pair of opposite first end and second end…” which lacks proper antecedent basis and thus renders the claim indefinite. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “said guide device comprising: at least one guide member having a part-ring shaped body, said at least one guide member having a pair of opposite first end and second end…”.

Claim 22 recites the limitation “said guide member” while claim 20 recites the limitation “at least one guide member”. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “said at least one guide member”.

Claim 23 recites the limitation “said guide member” while claim 20 recites the limitation “at least one guide member”. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “said at least one guide member”.

Claim 24 recites the limitation “integrally extends from said outer surface” which does not have proper antecedent basis because neither claim 22 nor claim 20 identify an “outer surface”.

Examiner's note: For the purposes of examining this patent application, it will be assumed claim 24 is dependent on claim 23 rather than claim 22.

Claim 25 recites the limitation “at interface of two compartments” which lacks proper antecedent basis and thus renders the claim indefinite. It is suggested the limitation be rewritten as “at an interface of two compartments”.

Claim 25 recites the limitation “said guide member” while claim 20 recites the limitation “at least one guide member”. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “said at least one guide member”.

Claim 26 recites the limitation “said guide member” while claim 20 recites the limitation “at least one guide member”. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “said at least one guide member”.

Claim 27 recites the limitation “wherein said groove is configured” while claim 20 recites the limitation “at least one groove”. “Said groove” refers to a single element while “at least one groove” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “wherein said at least one groove is configured”.

Claim 28 recites the limitation “wherein said first end and second end of said guide member subtend an angle ranging from 5° to 20° with the center of said guide member” while claim 20 recites the limitation “at least one guide member”. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “wherein said first end and second end of said at least one guide member subtend an angle ranging from 5° to 20° with the center of said at least one guide member”.

Claim 29 recites the limitation “wherein said first end and second end of said guide member subtend an angle ranging from 8° to 15° with the center of said guide member” while claim 20 recites the limitation “at least one guide member”. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “wherein said first end and second end of said at least one guide member subtend an angle ranging from 8° to 15° with the center of said at least one guide member”.

Claim 30 recites the limitation “wherein said first end and second end of said guide member subtend an angle ranging from 10° to 12° with the center of said guide member” while claim 20 recites the limitation “at least one guide member”. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “wherein said first end and second end of said at least one guide member subtend an angle ranging from 10° to 12° with the center of said at least one guide member”.

Claim 31 recites the limitation “said guide member” while claim 20 recites the limitation “at least one guide member”. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “said at least one guide member”.

Claim 32 recites the limitation “is removably received in said groove” while claim 20 recites the limitation “at least one groove”. “Said groove” refers to a single element while “at least one groove” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “is removably received in said at least one groove”.

Claim 33 recites the limitation “a plurality of guide members” while claim 20 recites the limitation “at least one guide member”. It is unclear if “a plurality of guide members” is referring to the guide members identified in claim 20 or different guide members.

Claim 34 recites the limitation “said guide member” while claim 20 recites the limitation “at least one guide member”. “Said guide member” refers to a single element while “at least one guide member” may refer to a plurality of elements; the singular and plural issue is inconsistent. It is suggested the limitation be rewritten as “said at least one guide member”.

Claims 21, 22, 35, are rejected by virtue of their dependency on claim 20.

In view of the 112(b) rejections set forth above, the claims are rejected below as best understood.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-25, 31, 32, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104696651 A (Xiang).

Regarding claim 20, Xiang discloses a guide device for directing a gas through a gas pressurizing device, said guide device comprising: at least one guide member (two adjacent claws 18, each a component of tube 10, form a guide member; see annotated figure 3a below) having a part-ring shaped body (Fig 3), said guide member having a pair of opposite first end (one end of flange part 15 defining gap 17; Fig 3) and second end (an opposite end of flange part 15 defining gap 17; Fig 3) defining a gap (gap 17; Fig 3) therebetween; a lip (flange part 15; Fig 3) extending radially (Fig 3) from said guide member; and at least one groove (highlighted portion of plug 9 in annotated figure 1a below) configured within said gas pressurizing device to receive said lip.


    PNG
    media_image1.png
    472
    652
    media_image1.png
    Greyscale

Annotated Fig 3a


    PNG
    media_image2.png
    573
    521
    media_image2.png
    Greyscale

Annotated Fig 1a

Regarding claim 21, Xiang further discloses: said lip (flange part 15; Fig 3) is orthogonal to said first end (one end of flange part 15 defining gap 17; Fig 3) and said second end (an opposite end of flange part 15 defining gap 17; Fig 3).

Regarding claim 22, Xiang further discloses: an inner surface (highlighted portion of claw 18, a component of tube 10, in annotated figure 1b below) of said guide member is convex (Fig 3).


    PNG
    media_image3.png
    575
    527
    media_image3.png
    Greyscale

Annotated Fig 1b

Regarding claim 23, Xiang further discloses: an outer surface (highlighted portion of claw 18, a component of tube 10, in annotated figure 1c below) of said guide member is concave (Fig 3).


    PNG
    media_image4.png
    577
    528
    media_image4.png
    Greyscale

Annotated Figure 1c

Regarding claim 24, Xiang further discloses: said lip (flange part 15; Fig 3) integrally extends from said outer surface (highlighted portion of claw 18, a component of tube 10, in annotated figure 1c above).

Regarding claim 25, Xiang further discloses: said guide member (two adjacent claws 18, each a component of tube 10, form a guide member; Fig 4) is arranged between two stages or at interface of two compartments (component 19 of Fig 4 serves as one compartment; plug 9 of Fig 4 serves as another component) in said gas pressurizing device.

Regarding claim 31, Xiang further discloses: said guide member is resilient. This is disclosed in paragraph 0025, which states “the claw end of the buckle 10 shrink and then loaded into the plug in, the stopping side is located at the position of the plug. buckle under the action of restoring force after mounting, thus finishing assembly.” This identifies the material of the guide member is elastic/resilient. Fig 4 also identifies that the guide member (two adjacent claws 18, each a component of tube 10, form a guide member) is elastic/resilient because, as a person having ordinary skill in the art would understand by viewing Fig 4, tube 10 would have to elastically compress upon initial insertion into plug 9 and then elastically decompress once fully inserted into plug 9, in order for tube 10 to secure within plug 9.

Regarding claim 32, Xiang further discloses: said lip (flange part 15; Fig 3) is removably received in said groove (highlighted portion of plug 9 in annotated figure 1a above). This is disclosed by Fig 1, which identifies the flange part 15 can be received in the groove, and Fig 4, which identifies the flange part 15 can be removed from the groove.

Regarding claim 33, Xiang further discloses: said guide device comprises a plurality of guide members (two adjacent claws 18, each a component of tube 10, form a guide member; see annotated figure 3a above).

Claim(s) 20, 26, 27, 35, 36, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2438426 A (Whittle).

Regarding claim 20, Whittle discloses a guide device for directing a gas (air; column 1, lines 9-10) through a gas pressurizing device (centrifugal compressor; Fig 1; column 1 lines 1-2), said guide device comprising: at least one guide member (vanes 7; Fig 1) having a part-ring shaped body (Fig 1), said guide member having a pair of opposite first end (annotated figure Whittle-1a below) and second end (annotated figure Whittle-1a below) defining a gap (annotated figure Whittle-1a below) therebetween; a lip (annotated figure Whittle-1a below) extending radially (Fig 1) from said guide member; and at least one groove (annotated figure Whittle-1a below; column 3 lines 28-31) configured within said gas pressurizing device to receive said lip.


    PNG
    media_image5.png
    494
    637
    media_image5.png
    Greyscale

Annotated Figure Whittle-1a

Regarding claim 26, Whittle further discloses: said guide member is disposed upstream of an impeller (impeller 1; Fig 1) in said gas pressurizing device (Fig 1).

Regarding claim 27, Whittle further discloses: said groove is configured on a fixed vane (vane 8; Fig 1) of an intermediate member (wall 5; Fig 1; column 3 lines 24-26) arranged in said gas pressurizing device.

Regarding claim 35, Whittle further discloses: A gas pressurizing device (centrifugal compressor; Fig 1; column 1 lines 1-2) having the guide device as claimed in claim 20 (see relevant discussion of claim 20 above).

Regarding claim 36, Whittle discloses a method of making a guide device for directing a gas (air; column 1, lines 9-10) through a gas pressurizing device (centrifugal compressor; Fig 1; column 1 lines 1-2), said method comprising the following steps: forming a part-ring shaped (Fig 1) guide member (vanes 7; Fig 1); providing a lip (annotated figure Whittle-1a above) on said guide member, said lip extending radially (Fig 1) from said guide member; configuring a groove (annotated figure Whittle-1a above; column 3 lines 28-31) in said gas pressurizing device; and mounting said guide member in said pressurizing device by inserting said lip in said groove (annotated figure Whittle-1a above).

Regarding claim 37, Whittle further discloses: The method as claimed in claim 36, wherein said groove is configured on a fixed vane (vane 8; Fig 1) of an intermediate member (wall 5; Fig 1; column 3 lines 24-26) arranged in said gas pressurizing device.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-30, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104696651 A (Xiang).

Regarding claim 28, Xiang discloses: said first end (one end of flange part 15 defining gap 17; Fig 3) and second end (an opposite end of flange part 15 defining gap 17; Fig 3) of said guide member (two adjacent claws 18, each a component of tube 10, form a guide member; see annotated figure 3a above) subtend an angle with the center of said guide member (annotated Fig 3b below illustrates that the first end and second end of flange part 15, defining gap 17, subtend an angle with the center of the arc formed by the guide member). 
Xiang does not disclose that the angle ranges from 5° to 20°.
However, Xiang does disclose in Fig 3 an angle, evident within the illustration. Note that an angle can be 0°.
Since the applicant has not disclosed that an angle of 5° to 20° serves any particular advantage or particular purpose, or that it solves a stated problem, and it appears that the angle identified by Xiang in Fig 3 would perform equally well with a 5° to 20° angle as specified by the applicant, it would have been an obvious matter of design choice for a person having ordinary skill in the art to choose either angle of 5° to 20° or the angle identified by Xiang in Fig 3.


    PNG
    media_image6.png
    491
    534
    media_image6.png
    Greyscale

Annotated Figure 3b

Regarding claim 29, Xiang discloses: said first end (one end of flange part 15 defining gap 17; Fig 3) and second end (an opposite end of flange part 15 defining gap 17; Fig 3) of said guide member (two adjacent claws 18, each a component of tube 10, form a guide member; see annotated figure 3a above) subtend an angle with the center of said guide member (annotated Fig 3b above illustrates that the first end and second end of flange part 15, defining gap 17, subtend an angle with the center of the arc formed by the guide member). 
Xiang does not disclose that the angle ranges from 8° to 15°.
However, Xiang does disclose in Fig 3 an angle, evident within the illustration. Note that an angle can be 0°.
Since the applicant has not disclosed that an angle of 8° to 15° serves any particular advantage or particular purpose, or that it solves a stated problem, and it appears that the angle identified by Xiang in Fig 3 would perform equally well with a 8° to 15° angle as specified by the applicant, it would have been an obvious matter of design choice for a person having ordinary skill in the art to choose either angle of 8° to 15° or the angle identified by Xiang in Fig 3.

Regarding claim 30, Xiang discloses: said first end (one end of flange part 15 defining gap 17; Fig 3) and second end (an opposite end of flange part 15 defining gap 17; Fig 3) of said guide member (two adjacent claws 18, each a component of tube 10, form a guide member; see annotated figure 3a above) subtend an angle with the center of said guide member (annotated Fig 3b above illustrates that the first end and second end of flange part 15, defining gap 17, subtend an angle with the center of the arc formed by the guide member). 
Xiang does not disclose that the angle ranges from 10° to 12°.
However, Xiang does disclose in Fig 3 an angle, evident within the illustration. Note that an angle can be 0°.
Since the applicant has not disclosed that an angle of 10° to 12°serves any particular advantage or particular purpose, or that it solves a stated problem, and it appears that the angle identified by Xiang in Fig 3 would perform equally well with a 10° to 12° angle as specified by the applicant, it would have been an obvious matter of design choice for a person having ordinary skill in the art to choose either angle of 10° to 12° or the angle identified by Xiang in Fig 3.

Regarding the rejection of claims 28-30 above, the basis for the design choice rejection above without the use of a secondary reference originates from case law: Ex parte Clapp, 227 USPQ 972, 973 (Bd.Pat.App. & Int. 1985). Whereby, to support a conclusion that a claim is directed to obvious subject matter, the prior art references must suggest expressly or impliedly the claimed invention or an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed invention to have been obvious.  In doing so, the Examiner may rely on “logic or scientific principle.”  In re Soli, 137 USPQ 797, 801 (CCPA 1963).  See also MPEP 2144.02.  When determining whether or not a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned "convincing line of reasoning."  Clapp, 227 USPQ at 973.

Regarding claim 34, Xiang does not disclose that the guide member is made of metallic material.
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to select a metallic material for the guide member, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. A metallic material may be a particularly suitable choice for the guide member as Xiang discloses the guide member may be made of a resilient/elastic material (see discussion of claim 31 above) and a person having ordinary skill in the art would understand that metals are elastic/resilient.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2438426 A (Whittle) in view of US 6439835 B1 (Chien).

Regarding claim 38, Whittle discloses the elements of claim 37 (see relevant discussion of claim 37 above).
Whittle does not disclose: said intermediate member is made by casting.
However, Chien, in the same field of endeavor of multistage centrifugal pumps, teaches in column 1 line 23 “Traditionally, multistage pumps are made by casting.”
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include Chien’s teachings as described above for the purpose of making a traditional multistage pump.

Conclusion

The following prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 9217445 B2 (Lo)
US 5232342 A (Thompson)
The above references are cited for teaching similar concepts of flow-guides in pumps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Art Golik whose telephone number is (571)272-6211. The examiner can normally be reached Mon-Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.G./               Examiner, Art Unit 3745           
                                                                                                                                                                              /David E Sosnowski/SPE, Art Unit 3745